Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 1 of 11 PageID #: 1




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                         OWENSBORO DIVISION
                         CASE NO. 4:20-CV-175-JHM
                            [Filed Electronically]

AARON LONG, individually and as parent   )
and next friend of C.L.,                 )
a minor and N.L., a minor                )
                                         )
           PLAINTIFFS                    )
v.                                       )
                                         )
HOPKINS COUNTY, KENTUCKY                 )
Serve:     Judge Jack Whitfield, Jr      )
           County Judge-Executive        )
           56 N. Main Street             )
           Madisonville, KY 42431        )
-and-                                    )
                                         )
MIKE LEWIS, individually                 )
Serve:     Hopkins County Jail           )
           2250 Laffoon Trail            )
           Madisonville, KY 42431        )
                                         )
-and-                                    )
                                         )
ADVANCED CORRECTIONAL HEALTHCARE, INC. )
Serve:     C T Corporation System        )
           306 W. Main Street, Suite 512 )
           Frankfort, KY 40601           )
-and-                                    )
                                         )
WILLIAM GRENIER, APRN, individually      )
Serve:     Hopkins County Jail           )
           2250 Laffoon Trail            )
           Madisonville, KY 42431        )
-and-                                    )
                                         )
BETSY RAMEY, RN, individually            )
Serve:     Hopkins County Jail           )
           2250 Laffoon Trail            )
           Madisonville, KY 42431        )
                                         )
-and-                                    )
                                         )
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 2 of 11 PageID #: 2




BRANDI GRIGSBY, RN, individually          )
Serve:    Hopkins County Jail             )
          2250 Laffoon Trail              )
          Madisonville, KY 42431          )
                                          )
-and-                                     )
                                          )
TERESA TORIAN, LPN                        )
Serve:   Hopkins County Jail              )
         2250 Laffoon Trail               )
         Madisonville, KY 42431           )
                                          )
-and-                                     )
                                          )
L. WARD LPN                               )
Serve:    Hopkins County Jail             )
          2250 Laffoon Trail              )
          Madisonville, KY 42431          )
                                          )
-and-                                     )
                                          )
JENNIFER CORNETT, RN                      )
Serve:    Hopkins Regional Jail           )
          2250 Laffoon Trail              )
          Madisonville, KY 42431          )
                                          )
-and-                                     )
                                          )
MATTHEW JOHNSTON, ARNP                    )
Serve:   Hopkins County Jail              )
         2250 Laffoon Trail               )
         Madisonville, KY 42431           )
                                          )
-and-                                     )
                                          )
WHITLEY ADAM, LPN                         )
Serve:   Hopkins Regional Jail            )
         2250 Laffoon Trail               )
         Madisonville, KY 42431           )
                                          )
-and-                                     )
                                          )
JANE/JOHN DOES 1 THRU 20                  )
Serve:    Hopkins County Jail             )
          2250 Laffoon Trail              )
          Madisonville, KY 42431          )



                                      2
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 3 of 11 PageID #: 3




                                                     )
                                                     )
                DEFENDANTS.                          )


                                         COMPLAINT

                                         I. Introduction

         1.     Plaintiff Aaron Long complains of the misconduct of Defendants named in the

caption above. As more specifically set forth below, Aaron Long was incarcerated at the

Hopkins County Jail ("the Jail") and while an inmate developed obviously serious medical needs

to which Defendants responded in a manner that was objectively unreasonable, deliberately

indifferent, intentional, malicious, grossly negligent and negligent. As a consequence, Aaron

Long experienced severe mental and physical pain and suffering and went blind on November 7,

2019. It is the purpose of this action to recover the actual damages Aaron Long sustained as a

result of Defendants' misconduct, and punitive damages to punish Defendants' conduct and

forever deter its repetition.

         2.     C.L. and N. L., minors, both lost consortium with their father, Aaron Long.

                                   II. Jurisdiction and Venue

         3.     Plaintiff seeks damages from Defendants under the Civil Rights Act of 1871, 42

U.S.C. §1983, for gross and unconscionable violations of the rights, privileges and immunities

guaranteed Aaron Long by the Fourth, Eighth and Fourteenth Amendments to the Constitution of

the United States. Accordingly, this Court has jurisdiction of this case pursuant to the provisions

of 28 U.S.C. §§1331 and 1343.         Plaintiff also seeks damages for Defendants’ intentional

infliction of emotional distress, negligence, gross negligence, and battery. Hopkins County,

Kentucky is the location of all acts pertinent to this suit, and venue is therefore proper in this

Court.



                                                 3
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 4 of 11 PageID #: 4




                                            III. Parties

        4.      Plaintiffs are residents of Jefferson County.

        5.      Defendant Hopkins County, at all times mentioned herein, employed, was

responsible for the establishment of policies either formally or by custom for, and was

responsible for the training, supervision and conduct of, Jailer Mike Lewis and the officers,

employees, and medical professionals responsible for inmates in the Jail. Hopkins County was

also statutorily responsible for the care and custody of inmates in its Jail pursuant to KRS

Chapter 441, et. seq.

        6.      Defendant Mike Lewis was at all times mentioned herein acting individually

and/or in his official capacity as Jailer of Hopkins County, and as such established policies either

formally or by custom for, and was responsible for the training, supervision and conduct of, the

officers, employees, and medical professionals responsible for inmates in the Jail. Lewis was

also statutorily responsible for the care and custody of inmates in the Jail, and for the Jail’s

compliance with KRS 441.045(3) and for providing “necessary care” as defined by KRS

441.045(10).

        7.      All guards and jail employees at all times acted individually and/or in his/her

official capacity.

        8.      Defendant Advanced Correctional Healthcare, Inc. (“ACH”) at all times

mentioned herein employed, was responsible for the establishment of policies either formally or

by custom for, and was responsible for the training, supervision and conduct of, the medical

professionals responsible for the inmates in the Jail, including William Grenier and Matthew

Johnston, who are advanced practice registered nurses (“APRN”), registered nurses (“RNs”)

Betsy Ramey, Jennifer Cornett, and Brandi Grigsby, licensed practical nurses (“LPNs”) Teresa




                                                  4
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 5 of 11 PageID #: 5




Torian, L. Ward, and Whitley Adam, and Jane/John Does health care providers 1 thru 20.

Defendant ACH was further required to provide “necessary care” as defined by KRS

441.045(10) under its contract with the Defendant Hopkins County.

        9.       Defendants William Grenier, APRN, Betsy Ramey, RN, Brandi Grigsby, RN,

Teresa Torian, LPN, L. Ward, LPN, Jennifer Cornett, RN, Matthew Johnston, ARNP, Whitley

Adam, LPN, and Jane/John Does 1 thru 20 were at all times mentioned herein medical

professionals employed or separately contracted by ACH to attend to the medical needs of

inmates in the Jail, and personally participated in the mistreatment of Aaron Long described

below. In addition, it is believed that Defendant Grenier was responsible for the establishment of

policies either formally or by custom for, and was responsible for the training, supervision and

conduct of, RNs Ramey, Cornett, and Grigsby, LPNs Torian, Ward, and Adam, Matthew

Johnston, ARNP, and Jane/John Doe Health Care Provides 1 thru 20. All the named health care

professionals in this complaint, at all times mentioned herein acting individually and/or in his/her

official capacity.

                               IV. Nature of Defendants' Conduct

        10.      Defendants, individually and in conspiracy with one another, engaged in the

conduct described below under color of the law of the Commonwealth of Kentucky and Hopkins

County.       Defendants knowingly participated or acquiesced in, contributed to, encouraged,

implicitly authorized or approved the conduct described below. The offenses described below

resulted from the failure of the county, ACH, and the supervisory officials named above to

properly or conscientiously train and supervise the conduct of their employees, and/or to

promulgate appropriate operating policies and procedures either formally or by custom to protect

the constitutional rights of former inmates like Aaron Long.            Defendants' conduct was




                                                 5
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 6 of 11 PageID #: 6




objectively unreasonable, intentional and grossly negligent, indicated active malice toward

Aaron Long and a total, deliberate and reckless disregard for and indifference to his life and his

constitutional and common law rights, and justifies an award of punitive damages in addition to

the actual damages Aaron Long is entitled to recover.

                                            V. Facts

       11.     Aaron Long was 34 years old when he entered the Hopkins County Jail (“the

Jail”) in June 2018.

       12.     Aaron Long reported early on in his stay at Hopkins County Jail that he was

having eye problems and vision issues.

       13.     Aaron Long continued to develop eye and vision issues in June 2018 and

complained to Defendants Jail employees and Defendants health care providers at the jail by

entering his grievances and medical complaints on a kiosk (a computer terminal) outside his cell.

       14.     Aaron Long was eventually treated at the jail by Defendants for uveitis.

       15.     Aaron Long continued to enter complaints on the kiosk and complain to

Defendant jail employees and Defendant health care providers between September 2018 and

May 2019 that his eye condition was deteriorating.

       16.     Specifically, starting in July 12, 2018 thru August 1, 2019 Aaron was put in

segregation (aka the “hole”) because he was complaining of his eye condition.

       17.     While in the hole, Aaron spoke to a Jail guard, a sergeant, about his medical

condition and the sergeant realized Aaron had legitimate medical complaints and the sergeant

placed Aaron back in general population at Defendants’ Jail.

       18.     Aaron continued to enter messages in the kiosk between July and August 2019

complaining of his eye condition but then again was put back into segregation.




                                                6
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 7 of 11 PageID #: 7




       19.     The same Jail sergeant saw Aaron in segregation and put him back in general

population for the same prior reasons.

       20.     However, Aaron knew if he kept complaining about his eye condition that he

would be put back in segregation so he no longer entered any information on the kiosk outside

his cell as of September 2019.

       21.     It was not until Aaron was in SAP (substance abuse program) around April 2019

that Aaron was referred to a medical practitioner for his eye condition because the SAP staff

sensed Aaron had a very serious medical condition with his eyes.

       22.     Aaron was then placed in Roederer Correctional Center in August 2019 and later

released from Roederer on November 1, 2019.

       23.     Aaron Long’s eye condition was left untreated and ignored throughout his

incarceration and segregation hold between September 2018 and May 2019 because anytime he

complained or entered messages on the kiosk he was put into segregation.

       24.     Defendants failed to administer the medical treatment necessary to adequately

treat and save Aaron Long’s vision.

       25.     Despite Aaron Long’s obviously serious medical condition, Defendants made the

diagnostic decision that Aaron’s condition was not sufficiently serious to warrant medical

attention and did not put him on a list to be seen by the appropriate medical providers.

Defendants were either unaware that there was an inmate in the Jail experiencing severe,

emergent eye complications when he was there, or Defendants simply did not care.

       26.     Aaron Long was seen by an eye specialist, Bryan Blair, M.D. in late August 2019

for his eye condition. Plaintiff continued to treat with Dr. Blair thru the present time.

       27.     Aaron Long was diagnosed as legally blind on November 7, 2019.




                                                  7
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 8 of 11 PageID #: 8




       28.     On or about February 2020, Aaron Long’s criminal defense lawyer mentioned to

Aaron that Defendants likely did not adequately treat Aaron’s eye condition while he was

incarcerated which likely lead to his permanent eye condition and blindness. After consulting

with a medical professional around that same time, it was confirmed that Aaron’s blindness was

caused by the failure to treat his condition during the period of time he was in segregation. That

was the first time Aaron realized he may have claims against Defendants.

       29.     Plaintiff has had to undergo multiple eye surgeries because of Defendants’

collective negligence.

                                      VI. Causes of Action

                                             Count I

       30.     By virtue of the foregoing, Defendants not only failed and refused to attend to

Aaron Long’s obviously serious medical needs, but also used excessive force against Aaron

Long and/or failed to protect him from a deteriorating medical condition by putting him in

isolation at the Jail when he complained of his deteriorating eye condition.

       31.     Defendants' conduct was intentional, reckless, deliberate, wanton, malicious

and/or objectively unreasonable, and was indicative of their total, deliberate, reckless and/or

unreasonable disregard of and indifference to Aaron Long’s medical condition.

       32.     Aaron Long’s treatment by Defendants was the result of policies, customs and

practices of Hopkins County and ACH either written or unwritten, and that such policies,

customs and practices were the "moving force" behind Aaron Long’s suffering and deteriorating

medical condition. Such practices constitute an arbitrary use of government power, and evince a

total, intentional, deliberate and unreasonable disregard for and indifference to the lives and

constitutional and common law rights of inmates at the Jail, including Aaron Long, and the




                                                 8
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 9 of 11 PageID #: 9




wholesale violations of those rights likely to result from the regular and systematic pursuit of

such practices.

       33.        Aaron Long’s blindness was also the direct consequence of the failure of

Defendant ACH, and the continued failure of Defendants Hopkins County, ACH, and the

supervisory medical providers, to train their subordinates on policies and procedures intended to

provide appropriate medical care to inmates like Aaron Long experiencing serious medical

conditions, and to provide sufficient supervision to ensure that such policies were followed and

enforced.

       34.        As a result of the foregoing, Aaron Long, through Defendants' objectively

unreasonable, deliberately indifferent and grossly negligent -- if not reckless, intentional and/or

malicious -- conduct, was subjected to cruel and unusual punishment and denied due process of

law in violation of the Fourth, Eighth and Fourteenth Amendments of the Constitution of the

United States and the Civil Rights Act of 1871, 42 U.S.C. §1983.

                                              Count II

       35.        By virtue of the foregoing, the individual Defendants named above were negligent

and grossly negligent as a result of ministerial rules.

       36.        By virtue of the foregoing, Defendants ACH, Grenier, Ramey, Grigsby, Torian,

Ward, Jennifer Cornett, Matthew Johnston, ARNP, Whitley Adam, LPN, and Jane/John Does 1

thru 20 all failed to meet the standard of care applicable to their respective medical positions in

their care and treatment of Aaron Long.




                                                  9
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 10 of 11 PageID #: 10




                                              Count III

        37.     By virtue of the foregoing, Aaron Long is entitled to recover for the emotional

 distress intentionally and/or recklessly inflicted upon him by Defendants’ extreme and

 outrageous conduct.

                                              Count IV

        38.     By virtue of the foregoing, Defendant ACH is liable for their employees’

 violations of Aaron Long’s state and common law rights pursuant to the doctrines of vicarious

 liability and respondeat superior.

                                            V. Damages

        39.     Aaron Long’s suffering was preventable, and he is therefore entitled to recover

 for the wanton and unnecessary physical and mental pain and suffering he endured, the loss of

 his power to labor and earn money, and his damages. Also, Defendants' violations of Aaron

 Long’s constitutional and common law rights were cruel, malicious, and evinced a total and

 reckless disregard for his life and those rights, entitling Plaintiff Aaron Long to recover punitive

 damages from Defendants in order to deter such conduct in the future. C.L. and N.L. also lost

 consortium with their father, Aaron Long and are entitled to damages for their loss of

 consortium.

        WHEREFORE, Plaintiffs request a trial by jury, and further requests that he be awarded

 actual and punitive damages, pre- and post-judgment interest, costs, attorneys' fees pursuant to

 42 U.S.C. §1988, and all other relief to which he is entitled under law or in equity.

                                                       Respectfully submitted,

                                                       /s/ Lee Tucker
                                                       Lee Tucker (Admission Pending)
                                                       Lee@thetuckerlawfirm.com
                                                       The Tucker Law Firm
                                                       517 W. Ormsby Avenue


                                                  10
Case 4:20-cv-00175-JHM-HBB Document 1 Filed 10/09/20 Page 11 of 11 PageID #: 11




                                           Louisville, KY 40203
                                           502/561-0085

                                           /s/ Garry Adams___________
                                           Garry Adams
                                           Garry@justiceky.com
                                           Adams Landenwich Walton PLLC
                                           517 W. Ormsby Avenue
                                           Louisville, KY 40203
                                           502/561-0085
                                           Counsel for Plaintiff




                                      11
